ORFINGER, Chief Judge.
In this appeal from a final judgment of dissolution of marriage we find no abuse of the trial court’s discretion on matters relating to equitable distribution of assets, alimony and child support. We do hold, however, that the trial court abused its discretion ip awarding attorney’s fees to the wife when the record clearly shows that she has the greater ability to pay those fees and does not require the husband’s assistance to provide herself with competent counsel. See McIntyre v. McIntyre, 434 So.2d 61 (Fla. 5th DCA 1983); Bucci v. Bucci, 350 So.2d 786 (Fla. 3d DCA 1977).
The final judgment is reversed as to the award of attorney’s fees, but in all other respects is affirmed.
AFFIRMED in part and REVERSED in part.
COBB, J., and CYCMANICK M.F., Associate Judge, concur.